Case 1:09-cv-00540-REB Document 390-2 Filed 02/08/21 Page 1 of 5




                EXHIBIT B
        Case 1:09-cv-00540-REB Document 390-2 Filed 02/08/21 Page 2 of 5
                              Martin v. Boise Settlement Agreement


        The purpose of this Settlement is to protect the constitutional rights of persons
experiencing homelessness, and prevent them from being issued citations and/or incarcerated
for sleeping, sitting, lying down, or camping outdoors on City or public property, as defined in the
City “Camping” ordinance, when there is no alternative shelter space available.

         The parties agree that the following principles have guided this Settlement and the
enforcement of any City Ordinance that would impose criminal penalties on homeless individuals
for sitting, sleeping, lying, or camping outside on City or public property:

            Under the Eighth Amendment, a homeless individual cannot be arrested or issued
             a criminal citation or penalty for sleeping outdoors on public property when there
             is no alternative shelter space available to that individual.

            The availability of shelter space for any individual is determined by whether
             shelters have available sleeping spaces, as well as whether those spaces are
             available to an individual given their personal circumstances.

            The City will not impose criminal penalties for sleeping or otherwise “camping”
             outdoors in public, when there is no “available shelter space” as the term is
             defined herein.

            The City acknowledges there may be some homeless individuals who suffer from
             physical conditions, mental disorders, illnesses, or disabilities or have familial
             commitments that prevent the individuals from seeking or remaining in available
             shelter space.

            The City may enforce its ordinances against homeless persons who sleep or
             otherwise camp outdoors on City or public property when there is “available
             shelter space” for that individual.

            The City is committed to exploring and implementing solutions that reduce and
             prevent homelessness, including by increasing the availability of affordable
             housing within the City.

TRAINING

        The City will design and implement a mandatory annual training – live or pre-recorded –
that includes a module specific to engagement with individuals experiencing homelessness,
individuals suffering with substance abuse, and individuals with mental or physical illness or
disabilities. The module shall include training specific to enforcement of the Ordinances.
Plaintiffs agree to provide potential materials and subject matter experts for the City’s
consideration with respect to the scope of training. The City, however, retains discretion as to
what course material ultimately supports the annual training.
        Case 1:09-cv-00540-REB Document 390-2 Filed 02/08/21 Page 3 of 5




ADOPTION OF DEPARTMENTAL GUIDANCE

      The City agrees to adopt and implement guidance in the Boise Police Department’s Policy
Manual regarding the enforcement of the Ordinances. This guidance will include the following
recommendations for officers:

       (1)     Before making a determination that an individual has engaged in camping or
               disorderly conduct within the meaning of the Ordinances, a police officer should
               make an individualized determination to determine if there is available overnight
               shelter based upon the individual’s circumstances.

       (2)     If the police officer confirms that there is a shelter with available overnight shelter,
               as defined herein, the officer should advise the homeless individual of the
               availability.

       (3)     If a police officer informs the homeless individual of the available overnight
               shelter, but the homeless individual declines to seek the available shelter space,
               the officer may but is not required to issue a written warning informing the
               individual of the availability of shelter space.

HOMELESS OUTREACH UNIT

        In February 2020, the City created and implemented a Homeless Outreach Unit that
consists of three full-time employees who work directly with the homeless community to ensure
individuals experiencing homelessness have access to certain resources, services, and, where
appropriate, medical and mental health care. This City will continue to serve the homeless
community in Boise.

RECORDKEEPING

      The City shall provide Plaintiffs with a written status report on its compliance with the
terms of this Settlement Agreement within 30 days of the execution of this Settlement
Agreement.

        For the first year following the execution of this Settlement Agreement, the City agrees
to provide Plaintiffs’ counsel on a bi-annual basis a production of the records of (1) any citations
issued under the Anti-Camping and Disorderly Conduct ordinances; and (2) the daily shelter
emails. These records may be redacted and shall be released in accordance with the relevant
provisions of the Public Records Act. After one year, Plaintiffs may seek such records in
accordance with the Public Records Act and/ or other relevant legal mechanisms. The City agrees
not to object to requests for such records made under the Public Records Act, and to consider
any request for a waiver of costs associated with any Public Records request in accordance with
relevant state and federal code, as well as City policy and procedure. These records may be
redacted and shall be released in accordance with the relevant provisions of the Public Records
Act.
        Case 1:09-cv-00540-REB Document 390-2 Filed 02/08/21 Page 4 of 5




CORONAVIRUS 2021 ADDENDUM

       The Parties acknowledge that the CDC has provided guidance regarding the risks
associated with close-quarters contact among unsheltered and sheltered homeless persons
during the Coronavirus 2019 (COVID-19) pandemic.1 The Parties further recognize that a
homeless person’s individual health circumstances could affect the availability of shelter space
and the ability of shelters to accommodate an individual’s unique medical needs during the
COVID-19 pandemic.

BOISE HOMELESS INITIATIVE FUNDS:

        The City will appropriate $1,335,000 in general funds for the provision of services to the
Boise homeless community, the funds to be distributed by the Executive Committee of Our Path
Home within Fiscal Year 2021, and a minimum of 33% of which shall consist of monetary
assistance to temporary overnight shelters within the City of Boise for the purpose of acquiring
and/or rehabilitating shelter infrastructure (ie to create or expand available shelter space). The
$1,335,000 shall be appropriated as new general funds separate from and additional to the $3
million in capital funds the City appropriated as referenced in the City’s 2021 budget.

DAMAGES

       The City will pay $5,000 in total, to be allocated as agreed between the parties, among
the three plaintiffs with remaining claims: Pamela Hawkes, Robert Martin, and Robert Andersen.

ATTORNEYS’ FEES AND COSTS

       The City will pay $435,000 in fees to Plaintiffs’ attorneys.

DISMISSAL/RELEASE

        Upon finalization of the settlement agreement, the parties agree to inform Judge Bush of
the settlement agreement by joint stipulation. As part of that joint stipulation, Plaintiffs will
affirm their pledge to dismiss the action with prejudice, conditional on approval by the Boise City
Council of the terms of settlement, the appropriation of funds as set out in the settlement
agreement, and amendment of the Camping and Disorderly Conduct ordinances as agreed to by
the parties.

       Upon satisfaction of the above terms, Plaintiffs will execute a full and final release of all
claims including any claims for damages, fees, and costs. That dismissal and this Settlement
Agreement shall operate as a general release of the City (including its agents, officers, and
employees) from all remaining claims. Both parties understand that all other terms as outlined
1
 See CDC, Interim Guidance on Unsheltered Homelessness and Coronavirus Disease 2019 (COVID-19) for
Homeless Service Providers and Local Officials, Aug. 6, 2020, https://www.cdc.gov/coronavirus/2019-
ncov/community/homeless-shelters/unsheltered-homelessness.html.
       Case 1:09-cv-00540-REB Document 390-2 Filed 02/08/21 Page 5 of 5




in the settlement agreement do not need to be completed before Plaintiffs execute the full and
final release. Each party shall bear their own attorney’s fees and costs except as otherwise set
forth herein.

       CONFIDENTIALITY

       The parties agree that the settlement shall not be confidential.
